DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 07/21/2022 is acknowledged.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-9 are allowed.  USPub20160276807 represents the closes prior art in which a dielectric waveguide is formed with in a trench20 of an SOI substrate, but fails to disclose steps of forming a waveguide and vias that extend into the substrate, which, when considered in view of the rest of the limitations of the claims, are deemed novel and nonobvious over prior art.
Claims 17-20 are allowed.  USPub20060177173 represents the closest prior art but does not teach a dielectric region and an edge coupler have coplanar sidewalls and are vertically aligned, which, when considered in view of the rest of the limitations of the claims, are deemed novel and nonobvious over prior art.
Claims 21-27 are allowed.  Prior art fails to teach or suggest steps of etching a second side of a substrate to expose an oxide layer and depositing an oxide material on the exposed oxide layer, which, when considered in view of the rest of the limitations of the claims, are deemed novel and nonobvious over prior art.  Prior art typically uses etched optical substrate recess for optical alignment (USP9874690) or fill the recess with conductive material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177. The examiner can normally be reached 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE Y PENG/               Primary Examiner, Art Unit 2883